          Case 3:20-cv-00867-JAH Document 2 Filed 05/29/20 PageID.21 Page 1 of 5



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 18cr4562-JAH
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
13   v.                                                  MOTION FOR COMPASSIONATE
                                                         RELEASE WITH PREJUDICE (Doc.
14   SCOTT EDWARD SMELTZER,
                                                         No. 55)
15                                   Defendant.
16
17                                      INTRODUCTION
18           Pending before the Court is Defendant Scott Edward Smeltzer’s (“Defendant”)
19   motion to vacate, set aside, or correct his sentence filed under 28 U.S.C. § 2255. See Doc.
20   No. 55. Defendant requests the Court to “grant home confinement under the applicable
21   provisions of the CARES ACT, or grant Compassionate Release under 18 U.S.C. §
22   3582(c)(1)(A).” Id. Having carefully considered the pleadings in this action, and for the
23   reasons set forth below, the Court hereby DENIES Defendant’s motion with prejudice.
24                                       BACKGROUND
25           Defendant was charged by complaint with distribution of images of minors engaged
26   in sexual explicit conduct, in violation of 18 U.S.C. § 2252(a)(2). See Doc. No. 1. On June
27   11, 2019, Defendant pled guilty to a superseding information charging him with receipt of
28   images of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. §

                                                     1
                                                                                     18cr4562-JAH
        Case 3:20-cv-00867-JAH Document 2 Filed 05/29/20 PageID.22 Page 2 of 5



1    2252(a)(2). Doc. No. 32. On October 21, 2019, the Court sentenced Defendant to 70
2    months in custody, followed by 10 years of supervised release. See Doc. No. 49.
3          On May 6, 2020, Defendant, proceeding pro se, filed the present 28 U.S.C. § 2255
4    motion, and seeks home confinement under the CARES ACT, or Compassionate Release
5    under 18 U.S.C. § 3582(c)(1)(A). Doc. No. 1. Defendant alleges to have suffered
6    significant weight loss since going into custody in October 2019, and was recently
7    diagnosed and treated for gout. See Doc. No. 55 at 15. Additionally, Defendant contends
8    the Bureau of Prisons (“BOP”) places the inmate population at health risk by determining
9    early release and home confinement through rigid requirements. See Doc. No. 55. The
10   Government opposed Defendant’s motion on the grounds that Defendant failed to exhaust
11   administrative remedies and is unable to identify “extraordinary and compelling reasons”
12   to grant relief under 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 57.
13                                    LEGAL STANDARD
14         A court generally may not correct or modify a prison sentence once it has been
15   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
16   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). Defendant
17   seeks modification of his sentence under the compassionate release provision of 18 U.S.C.
18   § 3582(c)(1)(A)(i), as amended by the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194
19   (Dec. 21, 2018). The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A) sets
20   forth a rare exception to the general rule. However, the provision includes a threshold
21   exhaustion requirement: Defendant cannot seek release from the Court until he first seeks
22   release from the BOP and then after exhausting administrative remedies or the lapse of 30
23   days. 18 U.S.C. § 3582(c)(1)(A). Thereafter, upon considering the applicable factors set
24   forth in section 3553(a), the court may determine whether “extraordinary and compelling
25   reasons warrant such a reduction” and that such a reduction is “consistent with applicable
26   policy statements issued by the Sentencing Commission.” Id; U.S.S.G. § 1B1.13(1)(A) &
27   cmt. 1.
28

                                                 2
                                                                                    18cr4562-JAH
        Case 3:20-cv-00867-JAH Document 2 Filed 05/29/20 PageID.23 Page 3 of 5



1          Despite the plain language of 18 U.S.C. § 3582(c) rendering the exhaustion
2    requirement mandatory, some courts have nonetheless held that requirement can be
3    waived. See, e.g, Wilson v. MVM, Inc., 475 F.3d 166, 175 (3d Cir. 2007) (recognizing a
4    narrow futility exception to certain statutory exhaustion requirements); United States v.
5    Jemal, 2020 WL 1701706, at *3 (E.D. Penn. April 8, 2020) (“We are not convinced,
6    however, that we must rigidly adhere to the statutory directive that the BOP be provided
7    up to thirty days to address Defendant’s compassionate release request, without
8    considering a futility exception to exhaustion.”); United States v. Zukerman, No. 16 CR.
9    194 (AT), 2020 WL 1659880, at *4 (S.D.N.Y. Apr. 3, 2020) (holding that defendant’s
10   “advanced age and compromised health, combined with the high risk of contracting
11   COVID-19 at Otisville, justify waiver of the exhaustion requirement”); United States v.
12   Perez, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020) (holding
13   that defendant’s “undisputed fragile health, combined with the high risk of contracting
14   COVID-19 in the [detention center] justifies waiver of the exhaustion requirement”).
15                                        DISCUSSION
16         In the instant motion, there is no evidence Defendant filed a compassionate release
17   request with the BOP as required by 18 U.S.C. § 3582(c)(1)(A). Additionally, Defendant
18   did not address his failure to exhaust administrative remedies in his motion. Although the
19   exhaustion requirement may be circumvented in rare circumstances, Defendant fails to
20   demonstrate the futility of pursuing administrative remedies to excuse his failure to
21   exhaust, or even seek administrative remedies at all. Defendant’s failure to meet the
22   threshold exhaustion requirement provides grounds for the Court to deny the motion
23   without reaching the merits. See 18 U.S.C. § 3582(c)(1)(A); see also United States v.
24   Eberhart, No. 13-CR-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)
25   (denying Defendant’s compassionate release motion for failure to exhaust administrative
26   remedies). This Court also joins other sister courts in the Ninth Circuit and elsewhere in
27   concluding that this Court has no authority to consider Defendant’s motion until the
28   exhaustion criteria of § 3852(c)(1)(A) is met. See United States v. Garza, 2020 WL

                                                 3
                                                                                    18cr4562-JAH
           Case 3:20-cv-00867-JAH Document 2 Filed 05/29/20 PageID.24 Page 4 of 5



1    1485782 (S.D. Cal. March 27, 2020); United States v. Reid, 2020 WL 1904598 (N.D. Cal.
2    April 18, 2020) (The futility exception “only applies to judicially created exhaustion
3    requirements, as opposed to the statutory variety at issue here.”) (citations omitted); United
4    States v. Eberhart, No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. March 25, 2020);
5    United States v. Fuentes, 2020 WL 1937398 (E.D. Cal. April 22, 2020); United States v.
6    Meron, 2020 WL 1873900 (E.D. Cal. April 15, 2020); see also, United States v. Otero,
7    2020 WL 1912216, (S.D. Cal. April 20, 2020).
8             However, even if the Court were to reach the merits, Defendant’s generalized
9    concerns about contracting COVID-19 is insufficient to show an “extraordinary and
10   compelling” reason for release. Defendant is eligible for compassionate release only if he
11   can demonstrate “extraordinary and compelling reasons” to justify a sentence reduction
12   and that such a reduction is “consistent with applicable policy statements issued by the
13   Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). In accordance with the Sentencing
14   Commission, qualifying reasons include: (1) “terminal illness”; (2) a “serious deterioration
15   in physical or mental health,” due to aging; and (3) the “death or incapacitation of the
16   caregiver of the defendant’s minor child.” U.S.S.G. § 1B1.13, cmt 1. Here, Defendant’s
17   weight loss since going into custody and diagnosis of gout is not considered a “terminal
18   illness” that would reach the “extraordinary and compelling” standard. Moreover,
19   Defendant is 48 years old and reflects no medical condition that would specifically make
20   him more vulnerable to contract COVID-19. Defendant’s arguments regarding the
21   generalized risk of contracting the virus would apply to each inmate in confinement at FCI
22   Lompoc. See United States v. Raia, 954 F.3d 594 (3rd Cir. 2020) (holding that “the mere
23   existence of COVID-19 in society and the possibility that it may spread to a particular
24   prison alone cannot independently justify compassionate release.”).
25   ///
26   ///
27   ///
28   ///

                                                   4
                                                                                       18cr4562-JAH
        Case 3:20-cv-00867-JAH Document 2 Filed 05/29/20 PageID.25 Page 5 of 5



1                                      CONCLUSION
2          For the reasons set forth above, the Court DENIES Defendant’s motion with
3    prejudice for failing to exhaust administrative remedies and the inability to meet the
4    burden of showing “extraordinary and compelling reasons” for compassionate release or
5    home confinement.
6          IT IS SO ORDERED.
7
8
9    DATED: May 29, 2020
10
                                                _________________________________
11                                              Hon. John A. Houston
                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                                 18cr4562-JAH
